UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                               No. 03-6584



MALIK ABDUL    AL-SHABAZZ,     a/k/a   Willie    L.
Furtick,

                                                Petitioner - Appellant,

          versus


GARY D. MAYNARD, Director, South Carolina
Department of Corrections; RICKIE HARRISON,
Warden, Kershaw Correctional Institution; JIM
HODGES, Governor, State of South Carolina;
CHARLES MOLONY CONDON, Attorney General, State
of South Carolina,

                                                Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Patrick Michael Duffy, District Judge.
(CA-02-1348-4-19BH)


Submitted:   August 28, 2003              Decided:    September 4, 2003


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.
Malik Abdul Al-Shabazz, Appellant Pro Se. Samuel Creighton Waters,
OFFICE OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Malik Abdul Al-Shabazz, a/k/a Willie L. Furtick, seeks to

appeal the district court’s order dismissing his petition filed

under 28 U.S.C. § 2254 (2000).   The district court referred this

case to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B)

(2000). The magistrate judge recommended that relief be denied and

advised Al-Shabazz that failure to file timely objections to this

recommendation could waive appellate review of a district court

order based upon the recommendation.    Despite this warning, Al-

Shabazz failed to object to the magistrate judge’s recommendation.

     The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review.      See

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also

Thomas v. Arn, 474 U.S. 140 (1985). Al-Shabazz has waived appellate

review by failing to file objections after receiving proper notice.

Accordingly, we deny a certificate of appealability and dismiss the

appeal.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED


                                 3